[Cite as Disciplinary Counsel v. Yeager, 123 Ohio St. 3d 156, 2009-Ohio-4761.]




                             DISCIPLINARY COUNSEL v. YEAGER.
[Cite as Disciplinary Counsel v. Yeager, 123 Ohio St. 3d 156, 2009-Ohio-4761.]
Attorneys — Misconduct — Conduct involving dishonesty — Indefinite license
        suspension.
 (No. 2009-0458 — Submitted April 21, 2009 — Decided September 17, 2009.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 06-067.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Martha V. Yeager (a.k.a. Martha V. Kim), Attorney
Registration No. 0041536 and registration address in New York, New York, was
admitted to the practice of law in Ohio in 1989. Her license to practice law was
registered inactive on September 1, 2005.
        {¶ 2} The Board of Commissioners on Grievances and Discipline has
recommended that we indefinitely suspend respondent’s license to practice, based
on findings that she misrepresented events three times during a juvenile court
proceeding and also abruptly quit her client’s case during one of the hearings. We
accept the board findings that respondent committed this professional misconduct
and the recommendation for an indefinite suspension.
        {¶ 3} Relator, Disciplinary Counsel, charged respondent in a single-
count complaint with multiple violations of the Disciplinary Rules of the Code of
Professional Responsibility. When certified mail service of the complaint went
unclaimed at respondent’s attorney registration address and two other last known
addresses, the board served the complaint on the Clerk of the Supreme Court
pursuant to Gov.Bar R. V(11)(B). Respondent did not answer, and relator moved
for default pursuant to Gov.Bar R. V(6)(F). A master commissioner appointed by
                              SUPREME COURT OF OHIO




the board heard the case, made findings of fact and conclusions of law, and
recommended the indefinite suspension of respondent’s license.            The board
adopted the master commissioner’s findings of misconduct and recommendation.

                                    Misconduct

           {¶ 4} The complaint charged respondent with violating the following
ethical standards in representing a client before the Cuyahoga County Common
Pleas Court, Juvenile Division: DR 1-102(A)(4) (a lawyer shall not engage in
conduct involving dishonesty, fraud, deceit, or misrepresentation), 1-102(A)(5) (a
lawyer shall not engage in conduct that is prejudicial to the administration of
justice), 2-110(A)(2) (a lawyer shall not withdraw from employment without
taking reasonable steps to avoid foreseeable prejudice to the client, including
giving due notice to the client, allowing time for employment of other counsel,
and delivering to the client all papers and property to which the client is entitled),
7-101(A)(3) (a lawyer shall not intentionally prejudice or damage a client during
the course of the professional relationship), and 7-102(A)(5) (a lawyer shall not
knowingly make a false statement of law or fact in the course of representing a
client).
           {¶ 5} In the case underlying these charges, respondent represented the
father of a minor child in a custody, visitation, and support proceeding filed by the
child’s mother. The mother filed a complaint in February 2001 to modify certain
court orders.

                               First Misrepresentation

           {¶ 6} Relator proved that respondent misrepresented events on three
occasions to the juvenile court.       She made the first misrepresentation in
attempting to obtain a continuance of a final hearing on support issues that had




                                          2
                                January Term, 2009




been scheduled for January 7, 2002. Respondent moved to continue the January 7
proceeding on December 20, 2001, citing scheduling conflicts. She advised the
court that she had been “previously scheduled” to appear on that date before the
Berea Municipal Court and the Cuyahoga County Common Pleas Court,
Domestic Relations Division.
       {¶ 7} When respondent filed her motion, she was indeed scheduled to
appear that January 7 in the municipal and domestic relations courts. The record
shows that she had an 8:30 a.m. and a 9:15 a.m. appearance in two cases in the
domestic relations court. She also had a 1:30 p.m. hearing in municipal court.
       {¶ 8} But contrary to the representation in respondent’s motion, all three
appearances were scheduled after September 18, 2001, the day the juvenile court
scheduled the January 7 hearing. In fact, two of the conflicting appearances were
scheduled in early December 2001, less than three weeks before respondent filed
her motion for continuance. Respondent thus misled the juvenile court so as to
delay a ruling adverse to her client. Furthermore, her motion to continue was
never received by the opposing party and was not received by the court until the
hearing date. The motion was therefore denied, and the January 7, 2002 hearing
proceeded as scheduled.        A new child-support order was entered against
respondent’s client.

                            Second Misrepresentation

       {¶ 9} In April 2002, respondent made a second and more blatant
misrepresentation to the court in the underlying case when she filed objections to
a magistrate’s decision on the support issues. Respondent objected to the new
child-support order, raising in addition to other arguments that she had not
received notice of the decision denying the continuance. She also submitted her
affidavit, stating that she had requested discovery from the mother but had not




                                        3
                                  SUPREME COURT OF OHIO




received any response. In truth, however, respondent had propounded neither
formal nor informal discovery requests. 1

                       Improper Withdrawal from Representation

        {¶ 10} Numerous motions were filed and answered, and the underlying
dispute culminated in respondent’s abrupt abandonment of her client. In late
February 2004, the magistrate tried to hold a hearing on motions for sanctions
against respondent and for attorney fees. After a lengthy exchange between
counsel and the magistrate involving accusations of failure to comply with rules
of court, opposing counsel began his opening statement. Respondent interrupted
with this avowal:
        {¶ 11} “Martha Kim, attorney for [the defendant-father], hereby resigns
because this is a travesty. Let me tell you, a travesty, and I would ask the Court at
this point — I move the Court to continue this and give [the defendant] time to
find local counsel so that [plaintiff-mother’s counsel] can start any number of
motions and review motions for the next 15 years or however old this child is
because, truly, I am not here.
        {¶ 12} “So I’m not available for the next 15 years, and that’s what this
case is all about. It’s about going back even though we resolved custody issues,
we’re re-resolving them.
        {¶ 13} “ * * *



1. In finding this representation to be false, the board also suggested that the respondent’s
objections deceptively overstated the number of conflicts she had with the January 7 hearing date.
We see no overstatement. Contrary to the board’s report, respondent did not refer to two of her
conflicting cases for the first time in the objections. Though she did not name them along with the
third case in her original motion to support the continuance, she did refer to having court
appearances scheduled in “Cuyahoga County Domestic Relations Court such that counsel’s entire
morning is consumed with other court cases.” Moreover, the January 7 hearings in those three
cases were eventually continued, and those for two of them had been rescheduled as of
respondent’s December 20, 2001 continuance motion.




                                                4
                                January Term, 2009




       {¶ 14} “So I beg the Court to allow [the defendant] time to find new
counsel because I cannot handle this case. I cannot be here. I cannot deal with
this anymore because it is an absolute travesty, so I have to leave. I have a severe
headache, I feel very ill, and I beg the Court to please continue the case.”
       {¶ 15} Respondent then abruptly left the courtroom, completely deserting
her client. The hearing continued without her, and opposing counsel presented
evidence of the cost of his time charged to his client in filing responses to
respondent’s baseless motions and objections.
       {¶ 16} According to juvenile court records, respondent has never filed
notice of her withdrawal as the father’s attorney. On August 29, 2005, however,
she replied to a notice of a hearing that had taken place on August 26 by saying
that she had withdrawn from the case on March 4, 2004. The docket does not
support this assertion.
       {¶ 17} The August 26 hearing, at which respondent did not appear, had
been held on the mother’s motion for sanctions against respondent. The hearing
resulted in a September 2005 court order calling respondent’s conduct in the
underlying case (including acts in addition to those present here) “spurious,”
“demean[ing],” and “below the standards of practice of an attorney licensed to
practice law in this Court.” The order required respondent to pay $11,888.50 in
sanctions.

                              Third Misrepresentation

       {¶ 18} In late December 2005, respondent moved for leave to plead
instanter and to vacate the judgment granting sanctions. Respondent stated in this
motion, contrary to the representation she made in her August 29, 2005 notice,
that she had had no notice of the proceedings that resulted in the order of
sanctions. A juvenile court judge overruled the motion and ordered respondent to




                                          5
                             SUPREME COURT OF OHIO




pay $7,937.50 more in attorney fees. When respondent appealed, the appellate
court dismissed the case for her failure to prosecute.

                           Disciplinary Rule Violations
       {¶ 19} In addition to misrepresenting her availability for the January 7,
2002 final support hearing, respondent made representations to the juvenile court
that she had outstanding discovery demands when she did not.               She also
represented that she had not received notice of the August 26, 2005 hearing after
first stating that she had. Finally, respondent dropped her client in the middle of a
court proceeding without taking any steps to protect his interests in the
proceeding. She thereby violated DR 1-102(A)(4), 1-102(A)(5), 2-110(A)(2), 7-
101(A)(3), and 7-102(A)(5).
                                     Sanction
       {¶ 20} In recommending a sanction for respondent’s misconduct, the
board weighed the aggravating and mitigating factors in the case and compared
sanctions in similar cases.     See Section 10 of the Rules and Regulations
Governing Procedure on Complaints and Hearings Before the Board of
Commissioners on Grievances and Discipline (“BCGD Proc.Reg.”).
       {¶ 21} The board found that aggravating factors weighed against
respondent, including “a pattern of misconduct and multiple offenses,” “no
evidence that the Respondent ha[d] acknowledged the wrongful nature of her
misconduct,” and “no * * * attempt to make restitution by satisfying the award of
attorney fees that was levied against her.” See BCGD Proc.Reg. 10(B)(1)(c), (d),
(g), and (i). In mitigation, the board found that respondent has been in practice
for many years without a prior incident of professional discipline. See BCGD
Proc.Reg. 10(B)(1).
       {¶ 22} As precedent, the board cited two cases, the more analogous being
Disciplinary Counsel v. McKenna, 108 Ohio St. 3d 178, 2006-Ohio-547, 842




                                          6
                                January Term, 2009
N.E.2d 46, in which another lawyer stranded a client during court proceedings.
We indefinitely suspended that lawyer because he left a courthouse in a panic
after opening statements in a jury trial, providing explanation or notice to no one.
His disappearance, which may have been due to psychological problems, was
“embarrassing to the client” and “disruptive to the trial court and the jury” and
reflected poorly on the legal profession, which must be “grounded on loyalty,
competence, and diligence.” Id. at ¶ 13.
       {¶ 23} We agree with the board’s recommended sanction here.
Respondent created a similar catastrophe in this case, and neither she nor the
lawyer in McKenna answered the complaint charging them with misconduct,
leaving the disposition to be made by default. Indefinite suspension is therefore
equally appropriate here. Moreover, as to respondent’s misrepresentations in
court filings, we have said that “[t]here is simply no place in the legal profession
for those who are unwilling or unable to be honest with clients, the courts, and
their colleagues,” Columbus Bar Assn. v. Cooke, 111 Ohio St. 3d 290, 2006-Ohio-
5709, 855 N.E.2d 1226, ¶ 32, and, in particular, that “[l]ying to a court is
unacceptable and will not be tolerated.” Disciplinary Counsel v. Furth (2001), 93
Ohio St. 3d 173, 182, 754 N.E.2d 219.
       {¶ 24} Respondent is therefore indefinitely suspended from the practice of
law in Ohio. Costs are taxed to respondent.
                                                             Judgment accordingly.
       MOYER,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Stacy Solochek
Beckman, Assistant Disciplinary Counsel, for relator.
                                __________________




                                            7